868 So.2d 1213 (2004)
Patricia SALEM, Appellant,
v.
Billie L. ABRAM, Phyllis S. Abram, and Horace Mann Insurance Company, an Illinois corporation, Appellees.
No. 2D03-557.
District Court of Appeal of Florida, Second District.
March 12, 2004.
Rehearing Denied April 6, 2004.
Mark C. Menser of Viles & Ellis, P.A., Fort Myers, for Appellant.
Bonita Kneeland Brown of Fowler White Boggs Banker P.A., Tampa, for Appellees Billie L. Abram and Phyllis S. Abram.
No appearance for Appellee Horace Mann Insurance Company.
SILBERMAN, Judge.
Patricia Salem appeals the final judgment that was entered following a jury trial on her claim arising from an automobile accident. She argues that the trial court erred by denying her motion for *1214 additur or new trial and by determining that Billie and Phyllis Abram are entitled to recover attorney's fees pursuant to their proposal for settlement (which both the parties and the trial court refer to as an offer of judgment) to Ms. Salem.
We affirm the denial of the motion for additur or new trial without comment. As to the issue concerning attorney's fees, the trial court found that "the offer of judgment was proper" and that the Abrams were entitled to attorney's fees based on that offer; however, the trial court stated, "The Court reserves jurisdiction to determine that amount." Because the trial court's order only determined the entitlement to attorney's fees but did not set the amount of the fees, it is a nonfinal and nonappealable order. See Argento v. Argento, 842 So.2d 182, 183-84 (Fla. 2d DCA 2003); Doig v. Doig, 787 So.2d 100, 103 (Fla. 2d DCA 2001). We therefore dismiss the attorney's fee issue without prejudice.
Affirmed in part; dismissed in part.
SALCINES, J., and DANAHY, PAUL W., Senior Judge, Concur.